Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 1 of 38 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION



 ADAM LACROIX, as an individual,
                                                                      Case No: __________________
                                                       Plaintiff,
                                                                        PLAINTIFF’S VERIFIED
                            - against -                                     COMPLAINT

 TOWN OF FORT MYERS BEACH, FLORIDA; BILL                               JURY TRIAL REQUESTED
 STOUT, in his individual capacity and acting as a code
 compliance officer for the TOWN OF FORT MYERS                       CIVIL RIGHTS ACTION
 BEACH, FLORIDA; OFFICER LUCCI, in her individual                    TITLE 42 U.S.C. § 1983
 capacity and acting as a code compliance officer for the
 TOWN OF FORT MYERS BEACH, FLORIDA,                                  DECLARATORY RELIEF,
                                                                     INJUNCTIVE RELIEF, AND
                                                                     DAMAGES
                                                      Defendants.



       COMES NOW Plaintiff, ADAM LACROIX, as an individual (hereinafter “Plaintiff”), by

and through his counsel, and as his cause of action against Defendants herein, avers as follows:

                                          INTRODUCTION

       1.      Plaintiff brings this action seeking declaratory relief, injunctive relief, and

damages to redress deprivations by Defendants, TOWN OF FORT MYERS BEACH, FLORIDA

(“Town”); BILL STOUT (“Stout”), in his individual capacity and acting as a code compliance

officer for the TOWN OF FORT MYERS BEACH, FLORIDA; OFFICER LUCCI (“Lucci”), in

her individual capacity and acting as a code compliance officer for the TOWN OF FORT

MYERS BEACH, FLORIDA (collectively “Defendants”).

       2.      On October 1, 2020, Stout issued a written warning to Plaintiff pursuant to the

Town’s Code (“Code”). See attached Exhibit 1.

                       PLAINTIFF’S VERIFIED COMPLAINT - Page 1
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 2 of 38 PageID 2




        3.      On October 1, 2020, Stout issued a written warning to Plaintiff pursuant to the

Town’s Code based upon the policies, practices and customs (“Policies”) approved by the Town

for interpreting, enforcing, and applying the Town’s Code.

        4.      On December 17, 2020, Lucci issued a written citation to Plaintiff pursuant to the

Town’s Code (“Code”).

        5.      On December 17, 2020, Lucci issued a written citation to Plaintiff pursuant to the

Town’s Code based upon the policies, practices and customs (“Policies”) approved by the Town

for interpreting, enforcing, and applying the Town’s Code.

        6.      Plaintiff challenges the manner (as-applied challenge) in which the Town’s Code

was interpreted, enforced, and applied against him. Defendant Town trains its officers, agents,

and employees to interpret, enforce, and apply the Town’s Code. Plaintiff challenges the Town’s

Policies for training its officers, agents, and employees to interpret, enforce, and apply the

Town’s Code, and alleges that the training is either erroneous or lacking in proper instruction to

avoid violations of Plaintiff’s constitutional rights.

        7.      Alternatively, Plaintiff challenges the manner (as-applied challenge) in which

Stout interpreted, enforced, and applied the Town’s Code. Plaintiff alternatively alleges on

October 1, 2020, Stout issued a written warning to Plaintiff pursuant to the Town’s Code by

acting contrary to the Town’s Code and Policies.

        8.      Alternatively, Plaintiff challenges the manner (as-applied challenge) in which

Lucci interpreted, enforced, and applied the Town’s Code. Plaintiff alternatively alleges on

December 17, 2020, Lucci issued a written citation to Plaintiff pursuant to the Town’s Code by

acting contrary to the Town’s Code and Policies.

        9.      This action challenges the Town’s Code as written (facial challenge).

                        PLAINTIFF’S VERIFIED COMPLAINT - Page 2
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 3 of 38 PageID 3




                                              PARTIES

       10.     Plaintiff, ADAM LACROIX, is an adult and brings this action in his personal

capacity.

       11.     Defendant, TOWN OF FORT MYERS BEACH, FLORIDA, is a body politic and

corporate located within the State of Florida and has the ability to sue and be sued. The Town

has the right, power, privilege, and authority to adopt and enforce the Code and Policies. The

Town has the right, power, privilege, and authority to train (or fail to properly train) its officers,

agents, and employees to interpret, enforce, and apply the Code and other regulations, and to do

and perform all of the acts pertaining to its local affairs. At all material times, the Town acted

towards Plaintiff under color of the statutes, ordinances, customs, and usage of the Town. At all

material times, the Town was the employer of the Town’s code compliance officers, including

but not limited to Stout, acting to interpret, enforce, and apply the Code and Policies, and is

responsible for the training (or lack thereof), of the Town’s code compliance officers. The Town

knew of the unlawful enforcement of the Town’s Code and Policies alleged herein, and had the

power and authority to remedy the unlawful interpretation, enforcement, and application, but

failed to do so. The Town, by both its acts and failure to act, has ratified the unlawful

interpretation, enforcement, and application of the Code and Policies.

       12.     Defendant, BILL STOUT, in his individual capacity and acting as a code

compliance officer for the Town, was at all relevant times employed as a Town code compliance

officer. BILL STOUT enforced the Code and Policies under color of state law and is sued in his

individual capacity.

       13.     Defendant, OFFICER LUCCI, in her individual capacity and acting as a code

compliance officer for the Town, was at all relevant times employed as a Town code compliance

                        PLAINTIFF’S VERIFIED COMPLAINT - Page 3
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 4 of 38 PageID 4




officer. OFFICER LUCCI enforced the Code and Policies under color of state law and is sued in

her individual capacity.

                                JURISDICTION AND VENUE

        14.    Plaintiff brings this action seeking injunctive relief and nominal and/or

compensatory damages to redress deprivations by Defendants, acting under color of state law, of

certain rights secured to Plaintiff and others as alleged herein under the United States

Constitution and Florida’s Religious Freedom Restoration Act of 1998, Fla. Stat. § 761.01-05, as

brought pursuant to 42 U.S.C. § 1983.

        15.    Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1343(a)(3) and 1343(a)(4),

which provide for original jurisdiction in this Court of all suits brought pursuant to 42 U.S.C. §

1983.

        16.    Jurisdiction is also conferred on this Court by 28 U.S.C. § 1331 because the cause

of action arises under the Constitution and laws of the United States.

        17.    This Court has supplemental subject-matter jurisdiction over state law claims

pursuant to 28 U.S.C. § 1367(a) in that the state law claims form part of the same case or

controversy as the federal claims.

        18.    This Court is authorized to grant Declaratory Judgment under the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, implemented through Rule 57 of the Federal Rules

of Civil Procedure, and under Florida’s Religious Freedom Restoration Act of 1998, Fla. Stat. §

761.01-05 (“Florida’s RFRA”), and to issue the Temporary Restraining Order, Preliminary and

Permanent Injunctive relief requested by Plaintiff under Rule 65 of the Federal Rules of Civil

Procedure.




                        PLAINTIFF’S VERIFIED COMPLAINT - Page 4
 Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 5 of 38 PageID 5




        19.       This Court is authorized to grant Plaintiff’s prayer for relief and to award

Plaintiff’s costs in this action for violations of Plaintiff’s constitutional and civil rights, including

a reasonable attorneys’ fee, pursuant to 42 U.S.C. § 1983, 42 U.S.C. § 1988, Rule 54 of the

Federal Rules of Civil Procedure, 28 U.S.C. § 1920, and Florida’s RFRA.

        20.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Defendants

reside and/or do business in the Middle District of Florida and may be found and served in the

Middle District of Florida.

        21.       Venue is proper in the Middle District of Florida as all of the events giving rise to

the claims herein occurred in this District.

                                                FACTS

        22.       Plaintiff is an individual acting to spread awareness of his views regarding

religious, political, and social topics.

        23.       Among Plaintiff’s purposes is the belief in a mandate to exercise his rights to

freedom of speech and the free exercise of religion, and to further his religious, political, and

social beliefs.

        24.       Plaintiff brings this action to vindicate and protect his rights to freedom of speech

and free exercise of religion, and his rights under Florida’s RFRA, in the Town by ensuring that

Defendants are restrained from acting prospectively in violation of those rights.

        25.       The public parks, public streets, public sidewalks, and public rights-of-way within

the jurisdiction of the Town (“Public Spaces”) are traditional public fora.

        26.       Plaintiff, citizens, and members of the public utilize the Public Spaces for various

activities, including communication and the exchange of ideas.




                          PLAINTIFF’S VERIFIED COMPLAINT - Page 5
 Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 6 of 38 PageID 6




                                   Plaintiff’s Planned Activities

         27.   Plaintiff has shared his religious, political, and social speech with people in the

Town.

         28.   Plaintiff’s religious, political and social message is one of hope and salvation that

Christianity offers.

         29.   Plaintiff has not harassed, encouraged violence, or expressed himself in any way

other than in a peaceful manner.

         30.   Plaintiff desires to continue his peaceful activities without being incarcerated or

cited.

         31.   Plaintiff shares his faith in various ways.

         32.   Plaintiff distributes free literature and carries portable signs.

         33.   Plaintiff records public events for commentary and distribution.

         34.   Plaintiff engages others in respectful, one-on-one discussions about Jesus Christ

and the Christian faith.

         35.   Plaintiff has a religious mandate to go to Public Spaces in the Town.

         36.   On upcoming days – including but not limited to days in December 2020 through

December 2023 – Plaintiff has concrete plans to engage in his constitutionally-protected

activities by peacefully expressing religious, political, and social speech within the Town’s

Public Spaces, including, but not limited to, at the same location where Stout issued a written

warning to Plaintiff on October 1, 2020, and where Lucci issued a written citation to Plaintiff on

December 17, 2020.




                           PLAINTIFF’S VERIFIED COMPLAINT - Page 6
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 7 of 38 PageID 7




        37.     As a direct and proximate result of Defendants’ prior enforcement of the Code

and Policies, Plaintiff is unsure of his ability to exercise his constitutionally protected activities

and fears future citations and fines.

                                    The Town Adopts the Code

        38.     The Town adopted the Code. See attached Exhibit 1.

        39.     Code Section 30-4(a) states: “Generally. Except as otherwise provided in this

chapter, it shall be unlawful for any person to erect, construct, enlarge, move, or convert any sign

in the Town of Fort Myers Beach, or cause such work to be done, without first obtaining a sign

permit for each such sign as required by this chapter.” See attached Exhibit 1.

        40.     Section 30-5(18) states: “The following signs are prohibited … Portable signs.”

See attached Exhibit 1.

        41.     The Code defines “Portable signs” as “Any moveable sign not permanently

attached to the ground or a building.” See attached Exhibit 1.

        42.     The Town’s Code applies throughout the Town. See attached Exhibit 1.

        43.     The Town’s Code does not allow for an exemption of Plaintiff’s portable signs.

See attached Exhibit 1.

        44.     The Town’s Code, Section 30-6, “Exempt signs” exempts other signs. See

attached Exhibit 1.

        45.     The Town’s Code, Section 30-6, states: “The following signs are exempt from

the permitting requirements of this chapter:” See attached Exhibit 1.

        46.     The Town’s Code, Section 30-6, provides an exemption for:

                Flags that contain no commercial message.




                          PLAINTIFF’S VERIFIED COMPLAINT - Page 7
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 8 of 38 PageID 8




               Garage sale signs. Garage sale signs, provided they are erected not more than

       24 hours prior to the sale and are removed within 72 hours of the time they were

       erected.

               Incidental signs not exceeding two square feet in area per sign and limited to

       two signs per parcel or lot.

               Real estate, open house, and model signs.

               Special event signs.

               Temporary signs. Temporary election signs, special event signs, and real estate

       signs as provided in § 30-141.

See attached Exhibit 1.

       47.     The Town’s Code, Section 30-141, regulating “Temporary signs” does not exist.

       48.        The Town’s Code, Section 30-151, is titled “Temporary signs.” See attached

Exhibit 1.

       49.     The Town’s Code, Section 30-151, “Temporary signs” states: “The following

temporary signs are permitted in all zoning districts subject to the following regulations. It

shall be unlawful to erect, cause to be erected, maintain, or cause to be maintained any

temporary sign which fails to comply with the following regulations:” See attached Exhibit 1.

       50.     The Town’s Code, Section 30-151, subsection (4), provides an exemption for

“Election signs.” See attached Exhibit 1.

       51.     The Town’s Code, Section 30-151, subsection (7), provides an exemption for

“Real estate signs.” See attached Exhibit 1.




                          PLAINTIFF’S VERIFIED COMPLAINT - Page 8
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 9 of 38 PageID 9




                            The October 1, 2020, Written Warning

       52.     On October 1, 2020, Plaintiff was exercising his constitutional rights to freedom

of speech and free exercise of religion by peacefully sharing his message.

       53.     On October 1, 2020, the public sidewalks and public streets where Plaintiff was

located were open to the public.

       54.     On October 1, 2020, at the time Stout issued a written warning to Plaintiff,

Plaintiff was located on a Town public sidewalk.

       55.     On October 1, 2020, at the time Stout issued a written warning to Plaintiff,

Plaintiff was located on a Town public sidewalk open to pedestrians.

       56.     On October 1, 2020, at the time Stout issued a written warning to Plaintiff, Stout

stated on the written warning “30-5 para 18.”

       57.     On October 1, 2020, at the time Stout issued a written warning to Plaintiff, Stout

stated on the written warning “portable sign violation.”

       58.     On October 1, 2020, at the time Stout issued a written warning to Plaintiff, Stout

stated on the written warning “next violation will result in a citation for $100.00 or more to be

issued.”

       59.     On October 1, 2020, at the time Stout issued a written warning to Plaintiff, other

signs were allowed by exemption. See attached Exhibit 1.

       60.     On October 1, 2020, at the time Stout issued a written warning to Plaintiff, Flags

(as defined by the Town’s Code) were allowed by exemption. See attached Exhibit 1.

       61.     On October 1, 2020, at the time Stout issued a written warning to Plaintiff,

Garage sale signs (as defined by the Town’s Code) were allowed by exemption. See attached

Exhibit 1.

                        PLAINTIFF’S VERIFIED COMPLAINT - Page 9
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 10 of 38 PageID 10




       62.    On October 1, 2020, at the time Stout issued a written warning to Plaintiff,

Incidental signs (as defined by the Town’s Code) were allowed by exemption. See attached

Exhibit 1.

       63.    On October 1, 2020, at the time Stout issued a written warning to Plaintiff, Real

estate signs (as defined by the Town’s Code) were allowed by exemption. See attached Exhibit

1.

       64.    On October 1, 2020, at the time Stout issued a written warning to Plaintiff, open

house signs (as defined by the Town’s Code) were allowed by exemption. See attached Exhibit

1.

       65.    On October 1, 2020, at the time Stout issued a written warning to Plaintiff, model

signs (as defined by the Town’s Code) were allowed by exemption. See attached Exhibit 1.

       66.    On October 1, 2020, at the time Stout issued a written warning to Plaintiff,

Special event signs (as defined by the Town’s Code) were allowed by exemption. See attached

Exhibit 1.

       67.    On October 1, 2020, at the time Stout issued a written warning to Plaintiff,

Election signs (as defined by the Town’s Code) were allowed by exemption. See attached

Exhibit 1.

                          The December 17, 2020, Written Citation

       68.    On December 17, 2020, Plaintiff was exercising his constitutional rights to

freedom of speech and free exercise of religion by peacefully sharing his message.

       69.    On December 17, 2020, the public sidewalks and public streets where Plaintiff

was located were open to the public.




                      PLAINTIFF’S VERIFIED COMPLAINT - Page 10
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 11 of 38 PageID 11




       70.     On December 17, 2020, at the time Lucci issued a written citation to Plaintiff,

Plaintiff was located on a Town public sidewalk.

       71.     On December 17, 2020, at the time Lucci issued a written citation to Plaintiff,

Plaintiff was located on a Town public sidewalk open to pedestrians.

       72.     On December 17, 2020, at the time Lucci issued a written citation to Plaintiff,

Lucci stated on the written citation “Signs 30-4(a) 30-5 (18).”

       73.     On December 17, 2020, at the time Lucci issued a written citation to Plaintiff,

Lucci stated on the written citation a fine for $100.00.

       74.     On December 17, 2020, at the time Lucci issued a written citation to Plaintiff,

other signs were allowed by exemption. See attached Exhibit 1.

       75.     On December 17, 2020, at the time Lucci issued a written citation to Plaintiff,

Flags (as defined by the Town’s Code) were allowed by exemption. See attached Exhibit 1.

       76.     On December 17, 2020, at the time Lucci issued a written citation to Plaintiff,

Garage sale signs (as defined by the Town’s Code) were allowed by exemption. See attached

Exhibit 1.

       77.     On December 17, 2020, at the time Lucci issued a written citation to Plaintiff,

Incidental signs (as defined by the Town’s Code) were allowed by exemption. See attached

Exhibit 1.

       78.     On December 17, 2020, at the time Lucci issued a written citation to Plaintiff,

Real estate signs (as defined by the Town’s Code) were allowed by exemption. See attached

Exhibit 1.




                       PLAINTIFF’S VERIFIED COMPLAINT - Page 11
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 12 of 38 PageID 12




       79.     On December 17, 2020, at the time Lucci issued a written citation to Plaintiff,

open house signs (as defined by the Town’s Code) were allowed by exemption. See attached

Exhibit 1.

       80.     On December 17, 2020, at the time Lucci issued a written citation to Plaintiff,

model signs (as defined by the Town’s Code) were allowed by exemption. See attached Exhibit

1.

       81.     On December 17, 2020, at the time Lucci issued a written citation to Plaintiff,

Special event signs (as defined by the Town’s Code) were allowed by exemption. See attached

Exhibit 1.

       82.     On December 17, 2020, at the time Lucci issued a written citation to Plaintiff,

Election signs (as defined by the Town’s Code) were allowed by exemption. See attached

Exhibit 1.

                    PLAINITFF’S ATTEMPT TO AVOID LITIGATION

       83.     On December 18, 2020, Plaintiff called to speak with a Town official regarding

Defendants’ enforcement. On December 18, 2020, Plaintiff spoke with the Town’s Beach and

Street Enforcement Supervisor, Mr. Todd Sears. Plaintiff asked why Lucci issued the December

17, 2020, citation to Plaintiff when he was not carrying a sign. Mr. Sears replied that Plaintiff

was issued the citation because Plaintiff was the “leader” of the group so the citation was valid.

Plaintiff asked Mr. Sears why the person holding the sign in the group was not issued the citation

and Mr. Sears explained the Town’s code compliance officers do not have time to seek out each

individual so they instead issue the citation to the group leader. Plaintiff replied that enforcement

action did not seem fair and Mr. Sears then decided to dismiss the December 17, 2020, citation.

The dismissal of the December 17, 2020, citation only removes the requirement that Plaintiff

                       PLAINTIFF’S VERIFIED COMPLAINT - Page 12
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 13 of 38 PageID 13




appear in court for the December 17, 2020, citation without providing any relief from the Code

as written nor does it provide any assurance that the Town or its code compliance officers will

not again enforce the Code against Plaintiff when he holds a sign.

                                   GENERAL ALLEGATIONS

        84.     As a direct and proximate result of Defendants’ prior enforcement of the Town’s

Code and Policies, Plaintiff is forfeiting his constitutionally protected activities due to fear of

repeated citation and fines.

        85.     As a direct and proximate result of Defendants’ enforcement of the Town’s Code

and Policies on October 1, 2020, and December 17, 2020, Plaintiff was unconstitutionally denied

the right to freedom of speech.

        86.     As a direct and proximate result of Defendants’ enforcement of the Town’s Code

and Policies on October 1, 2020, and December 17, 2020, Plaintiff was unconstitutionally denied

the right to the free exercise of his religion.

        87.     As a direct and proximate result of Defendants’ enforcement of the Town’s Code

and Policies on October 1, 2020, Plaintiff was issued a written warning stating “next violation

will result in a citation for $100.00 or more to be issued.”

        88.     As a direct and proximate result of Defendants’ enforcement of the Town’s Code

and Policies on December 17, 2020, Plaintiff was issued a written citation.

        89.     As a direct and proximate result of Defendants’ enforcement of the Town’s Code

and Policies on October 1, 2020, and December 17, 2020, Plaintiff was publicly humiliated.

        90.     As a direct and proximate result of Defendants’ enforcement of the Town’s Code

and Policies on October 1, 2020, and December 17, 2020, Plaintiff was publicly embarrassed.




                        PLAINTIFF’S VERIFIED COMPLAINT - Page 13
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 14 of 38 PageID 14




       91.     Defendants’ enforcement of the Town’s Code and Policies and the Town’s

officers’, agents’, and employees’ actions under color of state law on October 1, 2020, and

December 17, 2020, have deprived, and continue to deprive, Plaintiff of his constitutional rights.

       92.     As a direct and proximate result of Defendants’ enforcement of the Town’s Code

and Policies on October 1, 2020, and December 17, 2020, and the Town’s officers’, agents’, and

employees’ actions under color of state law, Plaintiff fears future repeated citation and fines

when exercising his constitutional rights.

       93.     As a direct and proximate result of Defendants’ enforcement of the Town’s Code

and Policies on October 1, 2020, and December 17, 2020, and the Town’s officers’, agents’, and

employees’ actions under color of state law, Plaintiff is uncertain and unsure of his ability to

exercise his constitutional rights.

       94.     Plaintiff has been damaged by the deprivation of his rights guaranteed by the

United States Constitution and Florida’s RFRA.

       95.     As interpreted and enforced by Defendants, the Town’s Code and Policies

prohibit Plaintiff’s manner of expressing his constitutional rights.

       96.     As interpreted and enforced by Defendants, Plaintiff is subject to the provisions of

the Town’s Code and Policies.

       97.     Plaintiff is uncertain whether he will be cited and fined in the future while

attempting to exercise his constitutional rights within the Town.

       98.     The threat of future citation and fines is both great and immediate.

       99.     Based upon the prior enforcement actions, there is a credible threat that Plaintiff

will be cited and fined in the future while attempting to exercise his constitutional rights within

the Town, including, but not limited to, at the same location where Stout issued a written

                        PLAINTIFF’S VERIFIED COMPLAINT - Page 14
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 15 of 38 PageID 15




warning to Plaintiff on October 1, 2020, and the same location where Lucci issued a written

citation to Plaintiff on December 17, 2020.

        100.     The future impingement of Plaintiff’s rights is an absolute certainty unless and

until this Court grants the injunctive relief requested herein.

        101.     Defendants have discouraged Plaintiff’s constitutional rights to the point that

Plaintiff fears future citation and fines while exercising his constitutional and civil rights.

        102.     Plaintiff wishes to continue exercising his constitutional rights and has specific

and concrete intentions to continue engaging in the exercise of his constitutional rights, including

activities prohibited by the Town’s Code and Policies, as interpreted and enforced by

Defendants, but he is fearful of future repeated citation and fines for exercising his constitutional

and civil rights.

        103.     The violations of Plaintiff’s constitutional rights alleged herein have caused, and

will continue to cause, Plaintiff to suffer extreme hardship, both actual and impending,

irreparable injury, and damage.

        104.     Plaintiff currently suffers from the denial of rights guaranteed by the United

States Constitution and Florida’s RFRA because of Defendants’ actions taken under color of law.

        105.     There is a substantial likelihood that Plaintiff will prevail on the merits in this

case because Defendants’ enforcement of the Town’s Code and Policies and Defendants’ actions

under color of state law constitute an abridgement of Plaintiff’s constitutional rights and a

violation of Florida’s RFRA.

        106.     The harm to Plaintiff outweighs any subjective harm to Defendants.

        107.     The public interest is benefited when constitutional and civil rights are protected

by the Courts.

                         PLAINTIFF’S VERIFIED COMPLAINT - Page 15
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 16 of 38 PageID 16




       108.    Defendants’ enforcement of the Town’s Code and Policies, and the Town’s

customs, policies, practices, and actions under color of state law, deprived Plaintiff of his rights

protected by the United States Constitution and Florida’s RFRA.

       109.    Defendants acted without reasonable cause and without due care in causing the

deprivation of Plaintiff’s rights protected by the United States Constitution and Florida’s RFRA.

       110.    As a direct and proximate result of Defendants’ actions and omissions under color

of state law, Plaintiff suffered the loss of Plaintiff’s rights protected by the United States

Constitution and Florida’s RFRA.

       111.    Defendants’ actions and omissions were performed with malice, or oppression, or

callous or deliberate indifference, or a conscious disregard of Plaintiff’s rights protected by the

United States Constitution and Florida’s RFRA.

       112.    Defendants’ enforcement of the Town’s Code and Policies, and the Town’s

customs and practices, enforced under color of state law, are the moving force behind the

violation of Plaintiff’s rights protected by the United States Constitution and Florida’s RFRA.

       113.    Defendants’ enforcement of the Town’s Code and Policies, and the Town’s

customs and practices, enforced under color of state law, operate to unconstitutionally limit, ban,

and censor Plaintiff’s rights protected by the United States Constitution and Florida’s RFRA.

       114.    Defendant Town had a duty at all times mentioned herein to implement and

enforce policies and procedures to adequately supervise and adequately train its officers, agents,

and employees so as to prevent the constitutional violations and the violation of Florida’s RFRA,

as alleged herein.




                        PLAINTIFF’S VERIFIED COMPLAINT - Page 16
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 17 of 38 PageID 17




          115.   Defendant Town failed to implement and enforce policies and procedures to

adequately supervise and adequately train its officers, agents, and employees so as to prevent the

constitutional violations and the violation of Florida’s RFRA, as alleged herein.

          116.   Defendant Town’s actions and omissions regarding the failure to adequately train

its officers, agents, and employees so as to prevent the constitutional violations alleged herein

exhibit deliberate indifference toward Plaintiff’s rights protected by the United States

Constitution and Florida’s RFRA.

          117.   Plaintiff has satisfied all conditions precedent to bringing this action.

          118.   Plaintiff is entitled to recover reasonable attorneys’ fees and costs from

Defendants pursuant to 42 U.S.C. § 1983, 42 U.S.C. § 1988, Rule 54 of the Federal Rules of

Civil Procedure, 28 U.S.C. § 1920, and Florida’s RFRA.

                          AS AND FOR A FIRST CAUSE OF ACTION:

           SECTION 1983 – UNCONSTITUTIONAL CODE AS APPLIED AGAINST
                     DEFENDANTS TOWN, STOUT, AND LUCCI

                     THE CODE AND DEFENDANTS’ ACTIONS
                 VIOLATE THE FREEDOM OF SPEECH CLAUSE OF
          THE FIRST AMENDMENT TO THE UNITED STATES CONSTITUTION

          119.   The averments of paragraphs 1-118 are repeated and alleged in full force and

effect as if repeated in their entirety herein.

          120.   The First Amendment to the United States Constitution, applied to the States

through the Fourteenth Amendment, prohibits unconstitutionally abridging the freedom of

speech.

          121.   As interpreted and enforced by Defendants, the Town’s Code prohibits Plaintiff’s

manner of freedom of speech.


                         PLAINTIFF’S VERIFIED COMPLAINT - Page 17
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 18 of 38 PageID 18




       122.    Stout’s actions were performed under color of state law in that he claimed to be

performing an official duty, but his acts were outside the limits of lawful authority and abusive in

manner, and he further acted in a way that misused his power, and was able to do so only

because of his position as a Town official.

       123.    Lucci’s actions were performed under color of state law in that she claimed to be

performing an official duty, but her acts were outside the limits of lawful authority and abusive

in manner, and she further acted in a way that misused her power, and was able to do so only

because of her position as a Town official.

       124.    Defendants’ actions were taken with malice or reckless indifference to Plaintiff’s

right to freedom of speech.

       125.    As applied, the Town’s Code unconstitutionally imposes a burden on Plaintiff’s

and other individuals’ constitutional rights because it:

       a.      allows for the exercise of unbridled discretion; and,

       b.      lacks narrow tailoring, fails to achieve any legitimate government purpose,

       and fails to leave open alternative avenues for expression; and,

       c.      bars the free speech of Plaintiff and possibly other citizens in a

    traditional public forum.

       126.    The Town’s Code as applied is content-based and impedes Plaintiff’s right to

freedom of speech because it denies Plaintiff’s right to freedom of speech and satisfies no

rational, substantial, or compelling government interest in the least restrictive means possible.

       127.    Defendants’ enforcement, actions, policies, and practices are unconstitutionally

overbroad and are not narrowly tailored to address the Town’s interests, thereby allowing the

Town’s agents and employees to unconstitutionally restrict and prohibit Plaintiff’s right, and

                       PLAINTIFF’S VERIFIED COMPLAINT - Page 18
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 19 of 38 PageID 19




those of the general public, to engage in freedom of speech activities otherwise protected by the

First Amendment.

        128.     As applied, the Town’s Code prohibits Plaintiff’s manner of freedom of speech.

        129.     Plaintiff was deprived of his right under the First Amendment to engage in

freedom of speech activities prohibited by the Town’s Code as applied.

        130.     Plaintiff has been, and continues to be, deprived of his right under the First

Amendment to engage in freedom of speech.

        131.     Plaintiff has suffered injuries and damages as a result of Defendants’ deprivation

of his rights, including but not limited to mental and emotional distress, impairment of

reputation, personal humiliation, and other tangible and intangible harms that would not exist but

for Defendants’ actions and/or omissions, and these harms are reasonably certain to be

experienced into the future.

        WHEREFORE, Plaintiff respectfully requests that this Court grant the relief requested

hereinafter in the Prayer for Relief, and any further relief this Court deems just under the

circumstances.

                        AS AND FOR A SECOND CAUSE OF ACTION:

         SECTION 1983 – UNCONSTITUTIONAL CODE AS APPLIED AGAINST
                   DEFENDANTS TOWN, STOUT, AND LUCCI

                   THE CODE AND DEFENDANTS’ ACTIONS
                  VIOLATE THE FREE EXERCISE CLAUSE OF
        THE FIRST AMENDMENT TO THE UNITED STATES CONSTITUTION

        132.     The averments of paragraphs 1-118 are repeated and alleged in full force and

effect as if repeated in their entirety herein.




                         PLAINTIFF’S VERIFIED COMPLAINT - Page 19
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 20 of 38 PageID 20




        133.    The First Amendment to the United States Constitution, applied to the States

through the Fourteenth Amendment, prohibits unconstitutionally abridging the free exercise of

religion.

        134.    Plaintiff has a personal belief in the Biblical mandate to spread the Gospel of

Jesus Christ, and Plaintiff engages in activities, for the purpose of spreading the Gospel of Jesus

Christ, that are prohibited by the Town’s Code, as interpreted and enforced by Defendants.

        135.    The Bible instructs believers to share the Gospel of Jesus Christ with others, and

Plaintiff relies on the Bible to guide his words and actions.

        136.    As interpreted and enforced by Defendants, Plaintiff’s manner of free exercise of

religion is prohibited by the Town’s Code.

        137.    Stout’s actions were performed under color of state law in that he claimed to be

performing an official duty, but his acts were outside the limits of lawful authority and abusive in

manner, and he further acted in a way that misused his power, and was able to do so only

because of his position as a Town official.

        138.    Lucci’s actions were performed under color of state law in that she claimed to be

performing an official duty, but her acts were outside the limits of lawful authority and abusive

in manner, and she further acted in a way that misused her power, and was able to do so only

because of her position as a Town official.

        139.    Defendants’ actions were done with malice or reckless indifference to Plaintiff’s

right to the free exercise of religion.

        140.    Defendants’ enforcement requires Plaintiff to censor his religious speech and

imposes a substantial burden on Plaintiff that is not imposed on other individuals.




                        PLAINTIFF’S VERIFIED COMPLAINT - Page 20
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 21 of 38 PageID 21




        141.   By forcing Plaintiff to choose between abandoning his religious beliefs in order to

gain access to speech in the Town’s Public Spaces, and, alternatively, abiding by his religious

beliefs only to be cited and fined, Defendants have imposed a substantial burden on Plaintiff’s

sincerely held religious beliefs and the exercise of his religion.

        142.   As applied, the Town’s Code unconstitutionally imposes a burden on Plaintiff’s

and other individuals’ constitutional rights because it:

        a.     allows for the exercise of unbridled discretion; and,

        b.     lacks narrow tailoring, fails to achieve any legitimate government purpose,

        and fails to leave open alternative avenues for expression; and,

        c.     bars the free exercise of religion of Plaintiff and possibly other citizens in a

               traditional public forum.

        143.   The Town’s Code as applied is content-based and impedes Plaintiff’s right to the

free exercise of religion because it denies Plaintiff’s right to the free exercise of religion and

satisfies no rational, substantial, or compelling government interest in the least restrictive means

possible.

        144.   Defendants’ enforcement, actions, policies, and practices are unconstitutionally

overbroad and are not narrowly tailored to address the Town’s interests, thereby allowing the

Town’s agents and employees to unconstitutionally restrict and prohibit Plaintiff’s right, and

those of the general public, to engage in free exercise of religion activities otherwise protected by

the First Amendment.

        145.   As applied, the Town’s Code prohibits Plaintiff’s manner of free exercise of

religion.




                        PLAINTIFF’S VERIFIED COMPLAINT - Page 21
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 22 of 38 PageID 22




        146.     Plaintiff was deprived of his right under the First Amendment to engage in free

exercise of religion activities prohibited by the Town’s Code as applied.

        147.     Plaintiff has been, and continues to be, deprived of his right under the First

Amendment to engage in the free exercise of religion.

        148.     Plaintiff has suffered injuries and damages as a result of Defendants’ deprivation

of his rights, including but not limited to mental and emotional distress, impairment of

reputation, personal humiliation, and other tangible and intangible harms that would not exist but

for Defendants’ actions and/or omissions, and these harms are reasonably certain to be

experienced into the future.

        WHEREFORE, Plaintiff respectfully requests that this Court grant the relief requested

hereinafter in the Prayer for Relief, and any further relief this Court deems just under the

circumstances.

                         AS AND FOR A THIRD CAUSE OF ACTION:

               SECTION 1983 – UNCONSTITUTIONAL CODE AS WRITTEN
                           AGAINST DEFENDANT TOWN

                          THE CODE VIOLATES
             THE FREE SPEECH AND FREE EXERCISE CLAUSES OF
        THE FIRST AMENDMENT TO THE UNITED STATES CONSTITUTION

        149.     The averments of paragraphs 1-118 are repeated and alleged in full force and

effect as if repeated in their entirety herein.

        150.     The First Amendment to the United States Constitution prohibits

unconstitutionally abridging the right to freedom of speech and/or the right to the free exercise of

religion.




                         PLAINTIFF’S VERIFIED COMPLAINT - Page 22
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 23 of 38 PageID 23




        151.      The Town’s Code as written bans all of Plaintiff’s political, social and religious

speech in traditional public fora that is expressed through portable signs.

        152.      The Town’s Code as written does not allow for an exemption of Plaintiff’s

portable signs.

        153.      The Town’s Code, Section 30-6, “Exempt signs” exempts other signs.

        154.      The Town’s Code as written leads to actions, policies, and practices, as evidenced

from the enforcement as alleged herein, that lack sufficient objective standards to curtail the

discretion of the Town’s officials and code compliance officers.

        155.      The Town’s Code as written provides Defendants and the Town’s officers, agents,

and employees the opportunity to enforce content-based speech restrictions in an ad hoc,

arbitrary, and discriminatory manner.

        156.      The Town’s Code as written unconstitutionally imposes a burden on Plaintiff’s

and other individuals’ constitutional rights because it:

        a.        allows for the exercise of unbridled discretion; and,

        b.        lacks narrow tailoring, fails to achieve any legitimate government purpose,

                  and fails to leave open alternative avenues for expression; and,

        c.        bars the free speech and free exercise of religion of Plaintiff and other citizens in

                  a traditional public forum.

        157.      Plaintiff was deprived of his constitutional rights prohibited by the Town’s Code

as written.

        158.      The Town’s Code as written unconstitutionally restricts and prohibits Plaintiff’s

rights under the First Amendment to engage in free speech and free exercise of religion

activities.

                          PLAINTIFF’S VERIFIED COMPLAINT - Page 23
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 24 of 38 PageID 24




       159.      The Town’s Code as written is unconstitutionally overbroad and is not narrowly

tailored to address the Town’s interests, thereby allowing the Town’s agents and employees to

unconstitutionally restrict and prohibit Plaintiff’s right, and those of the general public, to engage

in free speech and free exercise of religion activities otherwise protected by the First

Amendment.

       160.      Plaintiff was deprived of his right to engage in freedom of speech and free

exercise of religion activities prohibited by the Town’s Code.

       161.      Plaintiff has been, and continues to be, deprived of his right to engage in freedom

of speech and free exercise of religion activities.

       162.      Plaintiff has suffered injuries and damages as a result of Defendants’ deprivation

of his rights, including but not limited to mental and emotional distress, impairment of

reputation, personal humiliation, and other tangible and intangible harms that would not exist but

for Defendants’ actions and/or omissions, and these harms are reasonably certain to be

experienced into the future.

       WHEREFORE, Plaintiff respectfully requests that this Court grant the relief requested

hereinafter in the Prayer for Relief, and any further relief this Court deems just under the

circumstances.




                        PLAINTIFF’S VERIFIED COMPLAINT - Page 24
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 25 of 38 PageID 25




                         AS AND FOR A FOURTH CAUSE OF ACTION:

               SECTION 1983 – UNCONSTITUTIONAL CODE AS WRITTEN
                           AGAINST DEFENDANT TOWN

                       THE CODE VIOLATES
                THE EQUAL PROTECTION CLAUSE OF
   THE FOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION

        163.      The averments of paragraphs 1-118 are repeated and alleged in full force and

effect as if repeated in their entirety herein.

        164.      The Fourteenth Amendment to the United States Constitution prohibits

unconstitutionally abridging the right to freedom of speech and/or the right to the free exercise of

religion.

        165.      The Town’s Code as written bans all of Plaintiff’s political, social and religious

speech in traditional public fora that is expressed through portable signs.

        166.      The Town’s Code as written does not allow for an exemption of Plaintiff’s

portable signs.

        167.      The Town’s Code, Section 30-6, “Exempt signs” exempts other signs.

        168.      The Town’s Code as written leads to actions, policies, and practices, as evidenced

from the enforcement as alleged herein, that lack sufficient objective standards to curtail the

discretion of the Town’s officials and code compliance officers.

        169.      The Town’s Code as written provides Defendants and the Town’s officers, agents,

and employees the opportunity to enforce content-based speech restrictions in an ad hoc,

arbitrary, and discriminatory manner.

        170.      The Town’s Code as written provides Defendants and the Town’s officers, agents,

and employees the opportunity to enforce speech restrictions in an unconstitutional manner


                         PLAINTIFF’S VERIFIED COMPLAINT - Page 25
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 26 of 38 PageID 26




against Plaintiff while not equally enforcing the Town’s Code against other similarly situated

persons.

        171.    The Town’s Code as written provides the Town and its officers, agents, and

employees the opportunity to enforce speech restrictions that require Plaintiff to censor his

speech and imposes a substantial burden on Plaintiff that is not imposed on other individuals in

similar situations.

        172.    The Town’s Code as written imposes a burden on Plaintiff’s constitutional rights

by:

        a.      allowing for the exercise of unbridled discretion; and,

        b.      lacking narrow tailoring, failing to achieve any legitimate government purpose,

                and failing to leave open alternative avenues for expression; and,

        c.      barring the free speech and free exercise of religion of Plaintiff in a traditional

                public forum.

        173.    The Town’s Code as written impedes Plaintiff’s right to free speech and the free

exercise of religion because it denies Plaintiff’s right to free speech and the free exercise of

religion and satisfies no rational, substantial, or compelling government interest in the least

restrictive means possible.

        174.    The Town’s Code as written is unconstitutionally overbroad and is not narrowly

tailored to address the Town’s interests, thereby allowing the Town’s agents and employees to

unconstitutionally restrict and prohibit Plaintiff’s right, and those of the general public, to engage

in free speech and free exercise of religion activities otherwise protected by the First

Amendment.




                        PLAINTIFF’S VERIFIED COMPLAINT - Page 26
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 27 of 38 PageID 27




        175.     The Town’s Code as written prohibits Plaintiff’s manner of free speech and free

exercise of religion.

        176.     The Town’s Code as written deprived Plaintiff of his right under the First

Amendment to engage in free speech and free exercise of religion activities.

        177.     Plaintiff has been, and continues to be, deprived of his right under the First

Amendment to engage in free speech and the free exercise of religion.

        178.     Plaintiff has suffered injuries and damages as a result of Defendants’ deprivation

of his rights, including but not limited to mental and emotional distress, impairment of

reputation, personal humiliation, and other tangible and intangible harms that would not exist but

for Defendants’ actions and/or omissions, and these harms are reasonably certain to be

experienced into the future.

        WHEREFORE, Plaintiff respectfully requests that this Court grant the relief requested

hereinafter in the Prayer for Relief, and any further relief this Court deems just under the

circumstances.

                         AS AND FOR A FIFTH CAUSE OF ACTION:

                        THE CODE AS WRITTEN AND APPLIED
                   AGAINST DEFENDANTS TOWN, STOUT, AND LUCCI

                    THE CODE AND DEFENDANTS’ ACTIONS
          VIOLATE FLORIDA’S RELIGIOUS FREEDOM RESTORATION ACT

        179.     The averments of paragraphs 1-118 are repeated and alleged in full force and

effect as if repeated in their entirety herein.

        180.     Florida’s RFRA prohibits Defendants from substantially burdening Plaintiff’s

religious exercise absent Defendants bringing forth evidence that the burden upon Plaintiff

satisfies a compelling government interest in the least restrictive means possible.

                         PLAINTIFF’S VERIFIED COMPLAINT - Page 27
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 28 of 38 PageID 28




        181.      Plaintiff has a personal belief and mandate to spread the Gospel of Jesus Christ,

and Plaintiff, as an individual and with associates, engages in activities, for the purpose of

spreading the Gospel of Jesus Christ, that are prohibited by the Code as interpreted and enforced

by Defendants.

        182.      The Bible instructs believers to share the Gospel of Jesus Christ with others, and

Plaintiff relies on the Bible to guide his words and actions.

        183.      Stout’s actions were performed under color of state law in that he claimed to be

performing an official duty, but his acts were outside the limits of lawful authority and abusive in

manner, and he further acted in a way that misused his power, and was able to do so only

because of his position as a Town official.

        184.      Lucci’s actions were performed under color of state law in that she claimed to be

performing an official duty, but her acts were outside the limits of lawful authority and abusive

in manner, and she further acted in a way that misused her power, and was able to do so only

because of her position as a Town official.

        185.      The Town’s Code as written bans all of Plaintiff’s political, social and religious

speech in traditional public fora that is expressed through portable signs.

        186.      The Town’s Code as written does not allow for an exemption of Plaintiff’s

portable signs.

        187.      The Town’s Code, Section 30-6, “Exempt signs” exempts other signs.

        188.      As written, interpreted and enforced by Defendants, Plaintiff’s manner of free

exercise of religion is prohibited by the Town’s Code.

        189.      Plaintiff sought, and continues to seek, to engage in religious speech through

sharing his faith.

                         PLAINTIFF’S VERIFIED COMPLAINT - Page 28
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 29 of 38 PageID 29




        190.    The Town’s Code as written and the enforcement requires Plaintiff to censor his

religious speech and imposes a burden on Plaintiff that is not imposed on other individuals.

        191.    By forcing Plaintiff to choose between abandoning his religious beliefs in order to

gain access to speech in the Town’s Public Spaces, and, alternatively, abiding by his religious

beliefs only to be cited, and/or fined, Defendants have imposed a substantial burden on

Plaintiff’s sincerely held religious beliefs and the exercise of his religion.

        192.    As written and applied, the Town’s Code imposes a burden on Plaintiff’s and

other individuals’ constitutional rights because it:

        a.      allows for the exercise of unbridled discretion; and,

        b.      lacks narrow tailoring, fails to achieve any legitimate government purpose,

        and fails to leave open alternative avenues for expression; and,

        c.      bars the free exercise of religion of Plaintiff and possibly other citizens in a

                traditional public forum.

        193.    The Town’s Code as written and applied impedes Plaintiff’s right to the free

exercise of religion because it denies Plaintiff’s right to the free exercise of religion and satisfies

no compelling government interest in the least restrictive means possible.

        194.    The Town’s Code as written and the enforcement, actions, policies, and practices

are content-based and unconstitutionally overbroad and are not narrowly tailored to address the

Town’s interests, thereby allowing the Town’s agents and employees to unconstitutionally

restrict and prohibit Plaintiff’s right, and those of the general public, to engage in free exercise of

religion activities otherwise protected by Florida’s RFRA.

        195.    As written and applied, the Town’s Code prohibits Plaintiff’s manner of free

exercise of religion.

                        PLAINTIFF’S VERIFIED COMPLAINT - Page 29
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 30 of 38 PageID 30




       196.      Plaintiff was deprived of his right under Florida’s RFRA to engage in free

exercise of religion activities prohibited by the Town’s Code as written and applied.

       197.      Plaintiff has been, and continues to be, deprived of his right under Florida’s

RFRA to engage in the free exercise of religion.

       198.      Plaintiff has suffered injuries and damages as a result of Defendants’ deprivation

of his rights, including but not limited to mental and emotional distress, impairment of

reputation, personal humiliation, and other tangible and intangible harms that would not exist but

for Defendants’ actions and/or omissions, and these harms are reasonably certain to be

experienced into the future.

       WHEREFORE, Plaintiff respectfully requests that this Court grant the relief requested

hereinafter in the Prayer for Relief, and any further relief this Court deems just under the

circumstances.

                                  DEMAND FOR JURY TRIAL

       Plaintiff requests a trial by jury of all issues so triable.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays for judgment as follows:

AS TO COUNT I:

       1.        That this Court assume jurisdiction of this matter; and,

       2.        That this Court issue a Temporary Restraining Order, and preliminary and

                 permanent injunction restraining and enjoining Defendants, and all persons acting

                 in concert or participating with Defendants, from enforcing the Town’s Code in




                        PLAINTIFF’S VERIFIED COMPLAINT - Page 30
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 31 of 38 PageID 31




            the manner Defendants enforced it against Plaintiff on October 1, 2020, and

            December 17, 2020; and,

      3.    That this Court issue the requested injunctive relief without a condition of bond or

            other security; and,

      4.    That this Court issue Declaratory Judgment under the Declaratory Judgment Act

            to determine Plaintiff’s and Defendants’ rights and duties regarding enforcement

            of the Town’s Code; and,

      5.    That this Court enter a judgment and decree declaring that Defendants’

            enforcement, interpretation, and application of the Town’s Code against Plaintiff

            on October 1, 2020, and December 17, 2020, violated Plaintiff’s right to freedom

            of speech; and,

      6.    That this Court adjudge, decree, and declare the rights and other legal relations

            with the subject matter here in controversy, in order that such declaration shall

            have the force and effect of final judgment; and,

      7.    That this Court grant Plaintiff an award of nominal and/or compensatory damages

            against Defendant Town; and,

      8.    That this Court grant Plaintiff prejudgment and post judgment interest; and,

      9.    That this Court retain jurisdiction of this matter for the purpose of enforcing any

            Orders; and,

      10.   That this Court award Plaintiff’s costs and reasonable attorneys’ fees pursuant to

            42 U.S.C. § 1983, 42 U.S.C. § 1988, Rule 54 of the Federal Rules of Civil

            Procedure, 28 U.S.C. § 1920, or other applicable law; and,




                    PLAINTIFF’S VERIFIED COMPLAINT - Page 31
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 32 of 38 PageID 32




      11.   That this Court grant Plaintiff such other and further relief as may be just and

            proper.

AS TO COUNT II:

      1.    That this Court assume jurisdiction of this matter; and,

      2.    That this Court issue a Temporary Restraining Order, and preliminary and

            permanent injunction restraining and enjoining Defendants, and all persons acting

            in concert or participating with Defendants, from enforcing the Town’s Code in

            the manner Defendants enforced it against Plaintiff on October 1, 2020, and

            December 17, 2020; and,

      3.    That this Court issue the requested injunctive relief without a condition of bond or

            other security; and,

      4.    That this Court issue Declaratory Judgment under the Declaratory Judgment Act

            to determine Plaintiff’s and Defendants’ rights and duties regarding enforcement

            of the Town’s Code; and,

      5.    That this Court enter a judgment and decree declaring that Defendants’

            enforcement, interpretation, and application of the Town’s Code against Plaintiff

            on October 1, 2020, and December 17, 2020, violated Plaintiff’s right to free

            exercise of religion; and,

      6.    That this Court adjudge, decree, and declare the rights and other legal relations

            with the subject matter here in controversy, in order that such declaration shall

            have the force and effect of final judgment; and,

      7.    That this Court grant Plaintiff an award of nominal and/or compensatory damages

            against Defendant Town; and,

                      PLAINTIFF’S VERIFIED COMPLAINT - Page 32
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 33 of 38 PageID 33




      8.    That this Court grant Plaintiff prejudgment and post judgment interest; and,

      9.    That this Court retain jurisdiction of this matter for the purpose of enforcing any

            Orders; and,

      10.   That this Court award Plaintiff’s costs and reasonable attorneys’ fees pursuant to

            42 U.S.C. § 1983, 42 U.S.C. § 1988, Rule 54 of the Federal Rules of Civil

            Procedure, 28 U.S.C. § 1920, or other applicable law; and,

      11.   That this Court grant Plaintiff such other and further relief as may be just and

            proper.

      AS TO COUNT III:

      1.    That this Court assume jurisdiction of this matter; and,

      2.    That this Court issue a Temporary Restraining Order, and preliminary and

            permanent injunction restraining and enjoining Defendants, and all persons acting

            in concert or participating with Defendants, from enforcing the Town’s Code in

            the manner Defendants enforced it against Plaintiff on October 1, 2020, and

            December 17, 2020; and,

      3.    That this Court issue the requested injunctive relief without a condition of bond or

            other security; and,

      4.    That this Court issue Declaratory Judgment under the Declaratory Judgment Act

            to determine Plaintiff’s and Defendant Town’s rights and duties regarding

            enforcement of the Town’s Code; and,

      5.    That this Court enter a judgment and decree declaring that the Town’s Code is

            unconstitutional as written; and,




                      PLAINTIFF’S VERIFIED COMPLAINT - Page 33
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 34 of 38 PageID 34




      6.    That this Court adjudge, decree, and declare the rights and other legal relations

            with the subject matter here in controversy, in order that such declaration shall

            have the force and effect of final judgment; and,

      7.    That this Court grant Plaintiff an award of nominal and/or compensatory damages

            against Defendant Town; and,

      8.    That this Court grant Plaintiff prejudgment and post judgment interest; and,

      9.    That this Court retain jurisdiction of this matter for the purpose of enforcing any

            Orders; and,

      10.   That this Court award Plaintiff’s costs and reasonable attorneys’ fees pursuant to

            42 U.S.C. § 1983, 42 U.S.C. § 1988, Rule 54 of the Federal Rules of Civil

            Procedure, 28 U.S.C. § 1920, or other applicable law; and,

      11.   That this Court grant Plaintiff such other and further relief as may be just and

            proper.

      AS TO COUNT IV:

      1.    That this Court assume jurisdiction of this matter; and,

      2.    That this Court issue a Temporary Restraining Order, and preliminary and

            permanent injunction restraining and enjoining Defendants, and all persons acting

            in concert or participating with Defendants, from enforcing the Town’s Code in

            the manner Defendants enforced it against Plaintiff on October 1, 2020, and

            December 17, 2020; and,

      3.    That this Court issue the requested injunctive relief without a condition of bond or

            other security; and,




                      PLAINTIFF’S VERIFIED COMPLAINT - Page 34
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 35 of 38 PageID 35




      4.    That this Court issue Declaratory Judgment under the Declaratory Judgment Act

            to determine Plaintiff’s and Defendant Town’s rights and duties regarding

            enforcement of the Town’s Code; and,

      5.    That this Court enter a Court enter a judgment and decree declaring that the

            Town’s Code is unconstitutional as written; and,

      6.    That this Court adjudge, decree, and declare the rights and other legal relations

            with the subject matter here in controversy, in order that such declaration shall

            have the force and effect of final judgment; and,

      7.    That this Court retain jurisdiction of this matter for the purpose of enforcing any

            Orders; and,

      8.    That this Court award Plaintiff’s costs and reasonable attorneys’ fees pursuant to

            42 U.S.C. § 1983, 42 U.S.C. § 1988, Rule 54 of the Federal Rules of Civil

            Procedure, 28 U.S.C. § 1920, or other applicable law; and,

      9.   That this Court grant Plaintiff such other and further relief as may be just and

            proper.

      AS TO COUNT V:

      1.    That this Court assume jurisdiction of this matter; and,

      2.    That this Court issue a Temporary Restraining Order, and preliminary and

            permanent injunction restraining and enjoining Defendants, and all persons acting

            in concert or participating with Defendants, from enforcing the Town’s Code in

            the manner Defendants enforced it against Plaintiff on October 1, 2020, and

            December 17, 2020; and,




                      PLAINTIFF’S VERIFIED COMPLAINT - Page 35
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 36 of 38 PageID 36




      3.    That this Court issue the requested injunctive relief without a condition of bond or

            other security; and,

      4.    That this Court issue Declaratory Judgment under the Declaratory Judgment Act

            to determine Plaintiff’s and Defendants’ rights and duties regarding enforcement

            of the Town’s Code; and,

      5.    That this Court enter a judgment and decree declaring that Defendants’

            enforcement, interpretation, and application of the Town’s Code against Plaintiff

            on October 1, 2020, and December 17, 2020, violated Plaintiff’s right to free

            exercise of religion as written and applied; and,

      6.    That this Court adjudge, decree, and declare the rights and other legal relations

            with the subject matter here in controversy, in order that such declaration shall

            have the force and effect of final judgment; and,

      7.    That this Court grant Plaintiff an award of nominal and/or compensatory damages

            against Defendant Town; and,

      8.    That this Court grant Plaintiff prejudgment and post judgment interest; and,

      9.    That this Court retain jurisdiction of this matter for the purpose of enforcing any

            Orders; and,

      10.   That this Court award Plaintiff’s costs and reasonable attorneys’ fees pursuant to

            Florida’s Religious Freedom Restoration Act, or other applicable law; and,

      11.   That this Court grant Plaintiff such other and further relief as may be just and

            proper.




                      PLAINTIFF’S VERIFIED COMPLAINT - Page 36
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 37 of 38 PageID 37
Case 2:20-cv-00992-SPC-NPM Document 1 Filed 12/20/20 Page 38 of 38 PageID 38




      Respectfully submitted this 20th day of December 2020.

/s/Frederick H. Nelson
Frederick H. Nelson, Esq.
Florida Bar No.: 0990523
Lead Trial Counsel for Plaintiff
AMERICAN LIBERTIES INSTITUTE
P.O. Box 547503
Orlando, FL 32854-7503
Telephone: (407) 786-7007
Facsimile: (877) 786-3573
E-mail: rick@ali-usa.org




                     PLAINTIFF’S VERIFIED COMPLAINT - Page 38
